Title: Sartine to the Commissioners, 29 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 29 July 1778. LbC (Adams Papers, French text of both letter and enclosure). For other contemporary copies of the French text of the letter and regulations, the latter as transmitted and later amended as a result of the Commissioners’ letter of 13 Aug. (below), and for English translations of the two documents made at the same time, see PCC, No. 83, 11, f. 467, 46Q–476. For printed translations of both the letter and regulations, the latter again as received and later revised, see Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:673, 685–687. After commenting favorably on the Commissioners’ letter of 16 July (calendared above) concerning aid to the islands of St. Pierre and Miquelon, Sartine sent the Commissioners a draft set of regulations on the sale of prizes and disposal of prisoners. He noted that the difficulties in these two matters experienced by American privateers in French ports would, with the Franco-American treaties, cease in France. He assumed that reciprocal arrangements could be made concerning French privateers in American ports and offered the proposed regulations to insure that such would be the case as well as to prevent future problems.
     On 22 Feb. 1779 the congress received the regulations, which took effect on 27 Sept. in France, and referred them to the Committee on Appeals (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 13:219; PCC, No. 59, 11, f. 109–116). No further mention of them has been found.
    